Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  March 20, 2019                                                                                    Bridget M. McCormack,
                                                                                                                   Chief Justice

  156688                                                                                                  David F. Viviano,
                                                                                                          Chief Justice Pro Tem

                                                                                                        Stephen J. Markman
                                                                                                             Brian K. Zahra
                                                                                                       Richard H. Bernstein
  PEOPLE OF THE STATE OF MICHIGAN,                                                                     Elizabeth T. Clement
            Plaintiff-Appellant,                                                                       Megan K. Cavanagh,
                                                                                                                        Justices

  v                                                                 SC: 156688
                                                                    COA: 331462
                                                                    Oakland CC: 2015-255591-FH
  CHARLES WILLIAM WOOD,
           Defendant-Appellee.

  _________________________________________/

         By order of March 7, 2018, the defendant was directed to answer the application for
  leave to appeal the September 19, 2017 judgment of the Court of Appeals. On order of the
  Court, the answer having been received, the application for leave to appeal is again
  considered and, pursuant to MCR 7.305(H)(1), in lieu of granting leave to appeal, we
  REVERSE the judgment of the Court of Appeals, and we REMAND this case to the
  Oakland Circuit Court for further proceedings. The warrantless search of the defendant’s
  vehicle was properly executed pursuant to the automobile exception. Based on the
  defendant’s admission of criminal activity and the presence of nitrous oxide canisters in
  the Trooper’s plain view, the Trooper had probable cause to believe that the defendant had
  committed a crime and that evidence of that crime was located within the vehicle. See
  People v Kazmierczak, 461 Mich 411, 418-419 (2000).




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           March 20, 2019
           p0313
                                                                               Clerk